Citation Nr: 1805479	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected residuals of a right knee injury (right knee disability).

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee disability.

3.  Entitlement to a compensable disability rating for service-connected neuropathy of the left hand with possible Raynaud's disease.  

4.  Entitlement to a compensable disability rating for service-connected neuropathy of the right hand with possible Raynaud's disease.  

5.  Entitlement to a compensable disability rating for service-connected hemorrhoids prior to December 2, 2009, a disability rating in excess of 20 percent from December 2, 2009, to February 14, 2010, and a compensable rating from April 1, 2010.  

6.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee disability.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony before the undersigned Veterans Law Judge in a September 2017 hearing.  A transcript of this hearing is of record.  

Regarding the Veteran's hemorrhoids, he submitted a claim for a compensable disability rating in November 2008.  A compensable rating was continued in the appealed May 2009 rating decision.  However, in a June 2010 rating decision, a 20 percent disability rating was awarded, effective December 2, 2009.  Effective February 15, 2010, an evaluation of 100 percent was assigned based on surgical or other treatment necessitating convalescence.  A noncompensable evaluation was assigned from April 1, 2010.  The Board will be discussing whether an increased rating, to include a separate disability rating, is warranted for the Veteran's service-connected hemorrhoids prior to and after the period during which the Veteran was in receipt of a total disability rating.  That is, from February 15, 2010, to March 31, 2010, the Veteran is in receipt of the maximum available benefit for a service-connected disorder, and a higher rating is not possible.  For appeal periods before and after this time frame, because the Veteran is presumed to be seeking maximum available benefit for a given disability, the claim for an increased rating remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issues of entitlement to compensable disability ratings for neuropathy of the bilateral hands with possible Raynaud's syndrome, a disability rating in excess of 10 percent for a right knee disability, a disability rating in excess of 30 percent for impairment of rectal sphincter control from April 1, 2010, and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1998 rating decision, service connection for arthritis of the left knee was denied.  

2.  The evidence received since the April 1998 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for osteoarthritis of the left knee.

3.  Left knee osteoarthritis is etiologically related to the Veteran's military service.  

4.  With resolution of doubt in the Veteran's favor, the record shows hemorrhoids with anal fissures prior to December 2, 2009, and on and after April 1, 2010.

5.  On and after April 1, 2010, the Veteran's service-connected hemorrhoids have resulted in impairment of sphincter control of the rectum resulting in occasional involuntary bowel movements and necessitating the wearing of pads.  


CONCLUSIONS OF LAW

1. The April 1998 rating decision denying service connection for arthritis of the left knee is final. 38 U.S.C. § 7105 (201); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).

2. The evidence received since the April 1998 rating decision is new and material as to the claim of service connection for left knee osteoarthritis, and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for a disability rating of 20 percent, but no higher, for hemorrhoids with anal fissure prior to December 2, 2009, and on and after April 1, 2010, have been met. 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.114, DC 7336 (2017).

5.  The criteria for a separate disability rating of 30 percent for impairment of sphincter control of the rectum have been met from April 1, 2010. 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.114, DC 7332 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board makes no decision unfavorable to the Veteran in the instant decision.  Therefore, any error in VA's duties to notify and assist the Veteran is harmless.  

I.  New and Material

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an April 1998 rating decision, the RO denied service connection because the evidence did not demonstrate a current disability.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the April 1998 decision includes the Veteran's service treatment records, his January 1998 claim, and a March 1998 VA examination.  The service treatment records document left knee complaints in the Veteran's July 1997 separation report of medical history.  The March 1998 VA examination documents the Veteran's reports that he participated in parachute jumps during his service and his statements that bilateral knee disorders were related to these jumps.  The report documents a normal examination of the left knee.  

Evidence submitted after the 1998 decision includes 1) the Veteran's November 2008 claim; 2) a January 2009 VA examination ; 3) TRICARE treatment records; 4) the Veteran's July 2010 Substantive Appeal; and 5) the Veteran's statements in the September 2017 Board hearing.  The November 2008 claim raises a new theory of entitlement, claiming that a left knee disorder is related to the Veteran's service-connected right knee disorder.  The July 2010 Substantive Appeal documents the Veteran's statements that his service-connected right knee disorder caused him to shift his weight onto the left knee, resulting in disability in that joint.  The Veteran has described shifting weight onto his left knee as a result of his right knee.  He also testified that he was involved in multiple jumps as an Airborne Ranger and that his knees sustained permanent damage due to the repeated traumas associated with that specialty.  The private treatment records and the January 2009 VA examination show a left knee disorder, and the examination addresses the Veteran's claim on a secondary theory of entitlement.  A February 2001 rheumatology consultation shows a diagnosis of osteoarthritis in conjunction with a note documenting the Veteran's history of being active and a paratrooper.  A July 2005 follow-up note shows the doctor's assessment that the Veteran has overuse early osteoarthritis.  The doctor specifically noted that with the Veteran's history of being a paratrooper, he continued to have overuse related knee issues.   

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a present disability and link between the current disability and the Veteran's service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

II.  Service Connection for a Left Knee Disorder

The Veteran claims that his left knee osteoarthritis is secondarily related to his service-connected right knee disorder.  The record also raises a direct theory of entitlement.  Because the Board grants the instant claim on direct theory of entitlement, no discussion of the Veteran's claim on a secondary theory is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

First, there is a current disability.  Private treatment records from February 2001 show an assessment of osteoarthritis.  During the instant appeal, the Veteran presented for a VA examination in January 2009.  At that time, X-rays showed minimal bilateral osteoarthritis.  

Second, the in-service element is met.  During the September 2017 Board hearing, the Veteran described sustaining significant in-service wear and tear pursuant to his duties as an infantryman and paratrooper.  The Veteran's DD 214 shows that he served as an infantryman for at least 16 years and received a parachutist and air assault badge.  Thus, his statements that he sustained repeated traumas to his knees are consistent with the circumstances of his service. See 38 U.S.C. § 1154(a) (2017). Further, on his June 1997 report of medical history, the Veteran indicated that he had bilateral knee pain.  The in-service element of service connection has been met.  

Finally, the Board resolves reasonable doubt in the Veteran's favor and finds that a nexus between currently diagnosed osteoarthritis of the left knee and service has been shown.  In particular, the Board places probative weight in the Veteran's lay statements and February 2001 and July 2005 opinions of record.  At the September 2017 hearing, the Veteran described the wear and tear on his knees sustained during his lengthy period of active duty.  He testified that he participated in 65 airborne jumps, sometimes sustaining violent landings.  He also reported that he had left knee symptoms during service, which was supported by his service treatment records.  Post-service, a February 2001 private medical record contains a diagnosis of osteoarthritis of the bilateral knees.  The physician explained that the Veteran had a very athletic lifestyle over the years and was a paratrooper, ranger, and fitness specialist in the Army.  In a July 2005 private record, the physician noted that the Veteran continued to have overuse related knee issues due to the Veteran's history of being a paratrooper.  The physician diagnosed overuse early osteoarthritis.  These notes, in conjunction with the Veteran's statements, reasonably describe a disability with onset due to repeated heavy use of the left knee joint over the course of the Veteran's military service.  The physicians providing the 2001 and 2005 opinions had clinical knowledge of the Veteran's medical history and his military history, and their conclusions are supported by adequate rationale.  Further, the record does not contain probative evidence to rebut a nexus being established on direct basis.  A January 2009 VA examination did not address direct service connection.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran's current left knee osteoarthritis is a result of his military service.  

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's hemorrhoids are presently evaluated under DC 7336, which evaluates hemorrhoids, external or internal.  Under this code, mild or moderate internal or external hemorrhoids are assigned a noncompensable rating. 38 C.F.R. 
§ 4.114, DC 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling. Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated at a maximum of 20 percent disabling.

Initially, the Board will also consider whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other Diagnostic Codes for the rectum and anus.  See 38 C.F.R. § 4.114, DCs 7332-7336 (2017).  Although 38 C.F.R. 
§ 4.114 stipulates that ratings under certain diagnostic codes pertaining to the digestive system will not be combined with each other, Diagnostic Codes 7332 and 7336 are not included.  The evidence of record indicates that the Veteran suffers from impairment of sphincter control, which has been specifically associated with the hemorrhoids.  In a June 2015 VA examination, the examiner opined that the Veteran's loss of bowel control is at least as likely as not proximately due to or the result of hemorrhoid surgery based on the type of surgery done and the onset of the symptoms with the surgery.  The examiner noted that with the surgery, they had to clip a band which caused excessive relaxation of the rectal sphincter leading to the impairment in the veteran's bowel control.  The Board thus expressly finds that the Veteran's hemorrhoids and the loss of sphincter control are separate and distinct manifestations of the same disability, without overlapping symptomatology.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the Veteran is entitled to separate evaluations for these manifestations.

Initially, the Board will grant a 20 percent evaluation, the maximum available benefit for hemorrhoids under DC 7336, for the entire appeal period.  

Of record is a December 2009 letter from Dr. SFS.  The Veteran had been referred to the doctor for treatment for rectal pain that the Veteran had experienced for the previous 20 years.  The Veteran had pain with virtually every bowel movement.  He had pain with running and exercising.  The Veteran indicated he rarely saw bleeding.  On examination, the doctor identified a chronic posterior anal fissure.  This letter served as the basis for the award of a 20 percent evaluation for hemorrhoids, effective December 2, 2009, as there was hemorrhoids with anal fissure.  However, the annotation that the fissure was chronic clearly suggests that the Veteran had suffered from the fissure when he submitted his claim in November 2008.  This is supported by the Veteran's statements of pain for 20 years.  Thus, the 20 percent evaluation is awarded prior to December 2, 2009.  

Beginning April 1, 2010, the date a noncompensable evaluation was resumed following the Veteran's period of convalescence, the Board also finds that an increased rating of 20 percent is warranted under DC 7336.  VA provided an examination in May 2010.  At that time, the diagnosis was anal fissure, status post lateral internal anal sphincterotomy.  The examiner found that the Veteran's anal fissure was at least as likely as not related to the chronic inflammation specifically related to his hemorrhoids.  Because a 20 percent evaluation is warranted for hemorrhoids with fissures, a 20 percent evaluation is warranted from April 1, 2010.  In making this finding, the Board is cognizant of a July 2010 Tricare record that shows negative findings of rectal fissures on rectal examination.  However, this finding is in direct conflict with the May 2010 VA examination, and the Board resolves doubt in the Veteran's favor.  

In sum, the Board finds that an increased rating of 20 percent under DC 7336 for the Veteran's hemorrhoids prior to December 2, 2009, and beginning on April 1, 2010, is warranted.  This award is the maximum available benefit under DC 7336.  Consideration of other diagnostic codes is not required here as the Veteran's disability is assigned a specific diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted).

In addition, the Board finds that a separate 30 percent disability rating is warranted for impairment of sphincter control from April 1, 2010, under DC 7332.  At the September 2017 Board hearing, the Veteran testified that he lost adequate control of his sphincter following his February 2010 sphincterotomy procedure.  This testimony is borne out by the record.  Tricare records from July 2010 document the Veteran seeking treatment for rectal leakage.  The Veteran had undergone a "hemorrhoid surgery" earlier that year, but the attending physician noted that the procedure had not been effective.  An examination was conducted in June 2015.  At that time, impairment of rectal sphincter control was diagnosed.  The examiner noted that symptoms had onset immediately following the Veteran's February 2010 surgery.  Since then, the Veteran had been suffering from stool leakage and involuntary bowel movements.  The examiner found that the Veteran's impairment of rectal sphincter control resulted in leakage necessitating the wearing of a pad and occasional involuntary bowel movements.  This meets the criteria for a 30 percent disability rating under DC 7332, which is awarded for occasional involuntary bowel movements, necessitating the wearing of a pad.  The issue of whether a rating in excess of 30 percent is warranted for impairment of sphincter control, is being remanded herein. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for left knee osteoarthritis is granted.  

An increased disability rating of 20 percent, but no higher, is warranted for hemorrhoids prior to December 2, 2009, and on and after April 1, 2010.  

A separate 30 percent disability rating for impairment of sphincter control of the rectum is granted on and after April 1, 2010.   


REMAND

First, for the Veteran's claim of entitlement to service connection for a low back disorder, remand is required for an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl, 21 Vet. App. at 123-24.  The Veteran has claimed that his low back disorder is secondarily related to his service-connected right knee disability.  A VA examination was conducted in January 2009.  The diagnosis was chronic lumbar strain.  The examiner found that documentation to support a direct medical connection between symptom in the Veteran's low back and his right knee disorder were not provided at the examination.  This opinion is inadequate because the examiner provided no accompanying rationale for the opinion and did not address the January 2008 MRI of the lumbar spine showing broad based bulging of the L3/L4 disc.  Additionally, during the September 2017 Board hearing, the Veteran testified that he had suffered from back symptoms since he retired from the service in 1997, thus raising a direct theory of entitlement.  The examiner did not provide an opinion regarding this theory.  The Board thus finds that a new examination is necessary on remand.  

Second, for the claims for increased ratings for his service-connected right and left hand neuropathy, right knee disorder, and impaired rectal sphincter control, remand is required to afford the Veteran examinations.  Where the Veteran asserts or the record indicates, that a disability has worsened since the last examination, a current examination is required.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Examinations for neuropathy of the bilateral hands with possible Raynaud's syndrome and for the right knee disorder were last provided in January 2009.  At the September 2017 Board hearing, the Veteran testified that these conditions had worsened during the previous eight years.  His testimony also suggested that his impairment of sphincter control of the rectum had worsened since the most recent 2015 examination.  Further, in light of the relative lack of treatment records presently associated with the claims file, new examinations would be helpful in determining the severity of the conditions since the Veteran's last examinations.  See Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Third, the remanded claim of entitlement to an increased rating for the right knee, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination for the right knee on remand must include such testing.  

Finally, in the June 2015 VA examination for rectum and anus conditions, the examiner referred to VA treatment records in describing the Veteran's medical history.  However, very few VA treatment records are presently associated with the electronic record.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as any relevant VA medical center.  38 C.F.R. § 3.159 (c)(2).  On remand, outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed low back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide a diagnosis of any back disorder the Veteran has had during the instant appeal since November 2008.  The examiner must address the January 2008 MRI of the lumbar spine showing broad based bulging of the L3/L4 disc and the January 2009 VA examination diagnosis of chronic lumbar strain.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed lumbar spine disorder had onset in or is otherwise related to the Veteran's military service.  The examiner must specifically address the Veteran's history of participating in numerous airborne jumps and his active lifestyle with significant wear and tear during his 20 year period of active duty.  

c.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed lumbar spine disorder is caused by the Veteran's service-connected right and left knee disorders.

d.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed lumbar spine disorder is aggravated by the Veteran's service-connected right and left knee disorders.

In providing these opinions, the examiner must address the Veteran's contentions that disrupted gait placed added pressure on his low back.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left hand neuropathy with possible Raynaud's syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  The examiner must attempt to describe the severity of the Veteran's right and left hand disorders since January 2009, when the Veteran last presented for a VA examination for these conditions.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.

The examiner must also test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must attempt to describe the severity of the Veteran's right knee disorder since January 2009, when the Veteran last presented for a VA examination for these conditions.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected impairment of sphincter control of the rectum.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.  The examiner must attempt to describe the severity of the Veteran's disorder since June 2015, when the Veteran last presented for a VA examination for this condition.  In doing so, the examiner must address the Veteran's competent testimony in the September 2017 travel board hearing.    

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


